Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000142
                                                         16-MAR-2016
                                                         02:00 PM



                          SCPW-16-0000142


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    LANRIC HYLAND, Petitioner,


                                 vs.


 RONALD GONZALES and STEWART MAEDA, in his official capacity as

                Hawaii County Clerk, Respondents.



                        ORIGINAL PROCEEDING

                         (CAAP-15-0000053)


  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Lanric Hyland’s

petition for writ of mandamus, filed on March 7, 2016, the

documents attached thereto and submitted in support thereof, and

the record, it appears that, once the Intermediate Court of

Appeals enters its judgment on appeal in CAAP-15-0000053,

petitioner may seek relief by filing an application for writ of

certiorari pursuant to HRAP Rule 40.1.     Petitioner, therefore, is

not entitled to a writ of mandamus.     See Kema v. Gaddis, 91

Hawai'i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action).   Accordingly, 


          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied without prejudice to petitioner filing an


application for writ of certiorari pursuant to HRAP Rule 40.1. 


          IT IS HEREBY FURTHER ORDERED that the clerk of the


appellate court shall process the petition for writ of mandamus


without payment of the filing fee. 


          DATED: Honolulu, Hawai'i, March 16, 2016.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson





                                2